Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 6, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162107 (44)                                                                                               Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 162107
                                                                   COA: 348132
                                                                   Tuscola CC: 18-014534-FC
  ADAM MICHAEL BALCER,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 27,
  2021 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 6, 2021
         a0628
                                                                              Clerk